41 A.3d 1283 (2012)
COMMONWEALTH of Pennsylvania
v.
Linda WESTON.
Petition of Philadelphia Media Network, Inc.
Commonwealth of Pennsylvania
v.
Eddie Wright.
Petition of Philadelphia Media Network, Inc.
Commonwealth of Pennsylvania
v.
Gregory Thomas.
Petition of Philadelphia Media Network, Inc.
Commonwealth of Pennsylvania
v.
Jean McIntosh.
Petition of Philadelphia Media Network, Inc.
Nos. 187 EM 2011, 188 EM 2011, 189 EM 2011, 190 EM 2011.
Supreme Court of Pennsylvania.
April 17, 2012.

ORDER
PER CURIAM.
AND NOW, this 17th day of April, 2012, the Application for Leave to File a Reply to the Commonwealth's Answer is GRANTED. Additionally, the Application *1284 for Extraordinary Relief and King's Bench Powers is DENIED.